DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 6,593,520, hereinafter “Kondo”) in view of Hadar et al. (US 8,933,321, hereinafter “Hadar”).

Claim 1: Kondo discloses a photovoltaic string combiner box (Fig.1, “Collector Box” 2) with protection functions (via the abnormality detector 2-3, which disconnects a solar string from the electrical path when a ground fault has occurred; see col.6,61-67), comprising: 
a plurality of input connections (inputs to 2-2) configured to connect a plurality of photovoltaic strings (1-1, 1-2, 1-3, 1-4) to the combiner box (see Fig.1), the plurality of input connections respectively comprising a first input terminal and a second input terminal (of solar strings 1-1; see Fig.1); 
an output connection (output of 2-5) configured to connect an inverter (connected to 3, which is an inverter; see col.5,34-39) to the combiner box (see Fig.2); 
a plurality of current lines (current lines each of which 202 are placed in series), a respective one of the current lines being connected to a respective one of the input connections (see Fig.1); 

a plurality of disconnectors (2-2); 
a common current line connected to the output connection and having an input node connected to each of the plurality of current lines by a respective one of the disconnectors (common current line in which 2-5 is connected in series; see Fig.1); and 
a controllable network (2-5, “used to disconnect power supply from the solar battery to the power conditioner 4 when an abnormality occurs in the power conditioner 3…”, thus “controllable” even if manually controllable) arranged in the common current line between the output connection and the input node (see Fig.1), the controllable network being configured to provide a blocking of a current flowing from the output connection to the plurality of disconnectors (see Fig.1 and col.5,23-32).

Kondo does not disclose “a plurality of controllable switches being connected to the plurality of input connections to short-circuit a respective one of the first and second input terminals”, as indicated by strike-through annotation above. Hadar discloses that a junction box of a solar module (204 of 202; see Fig.3) may include a shorting switch 324 between the two solar module terminals. Hadar discloses that when the solar module is disconnected from the power bus, 324 can short the solar module to itself, which may increase the solar module’s longevity. See col.7,12-19. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided additional shorting switches between each of the solar strings of Kondo, as disclosed by Hadar, in order to have shorted the module to itself when a string is disconnected from the collector box, thus increasing the solar string’s longevity. 

Claim 2: Kondo discloses wherein the controllable network comprises a bypass switch connected to the input node and the output connection to disconnect the input node from the output connection (switch 2-5, which normally “bypasses” the output of 2-4 to the output of the collector box).
Claim 6: Kondo discloses wherein each of the plurality of current lines comprises a first current path and a second current path (e.g. the lines in which each respective switch of 2-1 is provided in), wherein a respective first current path is connected to a respective first input terminal and a respective second current path is connected to a respective second input terminal (see Fig.1), wherein the common current line comprises a first common current path and a second common current path (of which each respective switch of 2-5 is provided in), wherein each of the first current paths is connected to the first common current path by a respective one of the plurality of disconnectors, and wherein each of the second current paths is connected to the second common current path by the respective one of the plurality of disconnectors (see Fig.1, where the switches of 2-2 and 2-5 are arranged in this manner).
Claim 7: Kondo discloses a plurality of first current detection devices, wherein each of the plurality of first current detection devices is arranged in a respective one of the current lines between a respective one of the input connections and a respective one of the disconnectors (2-3, which include current detection devices; see col.4,65-67).

Allowable Subject Matter
Claims 3-5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not reasonably disclose the following limitations within the context of the claims:
wherein the controllable network comprises a diode connected to the input node and the output connection and further connected in parallel to the bypass switch (claim 3);
second disconnector being arranged in the common line between the output connection and the controllable network (claim 5); or
plurality of first voltage detection devices, wherein a respective one of the plurality of first voltage detection devices is arranged between the first current path and the second current path of a respective one of the current lines (claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849